UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1203



SEAN NICHOLSON,

                                            Plaintiff - Appellant,

          versus


TRACOR APPLIED SCIENCES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-98-
1053-AMD)


Submitted:   September 14, 1999       Decided:   September 30, 1999


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Darrell R.
VanDeusen, Joseph R. Salko, KOLLMAN & SHEEHAN, P.A., Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Nicholson seeks to appeal the district court’s order

denying his action alleging employment discrimination.   We dismiss

the appeal for lack of jurisdiction because Nicholson’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Janu-

ary 6, 1999.   Nicholson’s notice of appeal was filed on February 8,

1999.   Because Nicholson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




                                  2